DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
Claims 1-16 are pending and are currently examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fiala K (U.S. Pub. No. 20100015217-Fiala'217) in view of Fiala K (U.S. Pub. No. 20100063005- Fiala'005) and in further view of Heslet et al. (Acute radiation syndrome (ARS) - treatment of the reduced host defense. Int. J Gen. Med. 5, 105-115, 2005) and Morikawa et al. (Modulatory effect of antibiotics on cytokine production by human monocytes in vitro. Antimicrob. Ag. Chemother., 40, 1366-1370, 1996) (all cited by Applicant).
The claims are drawn to a method of alleviating (i.e. treating) a bacterial lung infection in a human subject comprising administering to said human subject via the airways by inhalation, intratracheal, intrabronchial, or intraalveolar route, a pharmaceutical composition comprising: a recombinant human granulocyte-macrophage colony-stimulating factor (GMCSF) in the form of molgramostim, sargramostim, or regramostim; and fosfomycin in the form of an inorganic or organic salt thereof. The pharmaceutical composition administered is formulated in a powder or in an aerosol and the components of the formulation may be administered concomitantly. The concentration of GM-CSF is between 100 μg/mL to 1000 μg/mL. The concentration of fosfomycin is between 5 mg/mL to 50 mg/mL. The composition mat be administered administered 2, 3, 4, 5, 6 or more times per day, for up to 15 times per day for a  period of 6 days to 15 days. The bacterial lung infection may be acute, chronic, or exhibits a chronic colonization of the airway.
Fiala '217 teaches methods for enhancing pulmonary host defense in a subject
by administering via inhalation an effective amount of granulocyte-macrophage colony
stimulating factor or a functional homologue thereof. The methods are used for treating pulmonary diseases or conditions including, but not limited to lung cancer, pneumocystis carinii, pneumonia with or without bacterial, fungal and/or viral infection (abstract). The methods comprise administering to the subject via intratracheal, intrabronchial or bronchio-alveolar an effective amount of granulocyte macrophage colony stimulating factor (GM-CSF) ([0006]). Administration may be performed by spraying, lavage, inhalation, flushing or installation, using as fluid a physiologically acceptable composition in which GM-CSF have been dissolved. GMCSF is applied into the trachea, the bronchi or the alveoli, respectively, by the instillation of a solution of GM-CSF, by applying GM-CSF in a powder form, or by allowing GM-CSF to reach the relevant part of the airway by inhalation of GM-CSF as an aerosolized or nebulized solution or suspension or inhaled powder or gel, with or without added stabilizers or other excipients ([0083]). Preferred concentrations for a solution comprising GM-CSF and/or functional homologues or variants of GM-CSF are in the range of 0.1 μg to 10000 μg active ingredient per ml solution. The suitable concentrations are often in the range of from 0.1 μg to 5000 μg per ml solution, such as in the range of from about 0.1 μg to 3000 μg per ml solution, and especially in the range of from about 0.1 μg to 1000 μg per ml solution, such as in the range of from about 0.1 μg to 250 μg per ml solution. A preferred concentration would be from about 0.1 to about 5.0 mg, preferably from about 0.3 mg to about 3.0 mg, such as from about 0.5 to about 1.5 mg and especially in the range from 0.8 to 1.0 mg per ml solution. Pharmaceutical compositions or formulations used in the reference include GM-CSF or functional homologue thereof combination with, preferably dissolved in, a pharmaceutically acceptable carrier, preferably an aqueous carrier or diluent, or carried to the lower airways as a pegylated preparation or as a liposomal or nanoparticle preparation administered as an aerosol via inhalation, or as a lavage fluid administered via a bronchoscope as a bronchoalveolar lavage or as a blind intratracheal wash or lavage. The compositions may be sterilized by conventional techniques well known to those skilled in the art. The resulting aqueous solutions may be packaged for use or filtered under aseptic conditions and freeze-dried, the freeze-dried preparation being dissolved in a sterile aqueous solution prior to administration ([0093]-[0095]). The preparations are administered in a manner compatible with the dosage formulation, and in such amount as will be therapeutically effective. The quantity to be administered depends on the subject to be treated, including, e.g. the weight and age of the subject, the disease to be treated and the stage of disease. Suitable dosage ranges are per kilo body weight normally of the order of several hundred μg active ingredient per administration with a preferred range of from about 0.1 μg to 10000 μg per kilo body weight. Doses expected to provide an effective amount of GM-CSF comprise GM-CSF are often in the range of from 0.1 μg to 5000 μg per kilo body weight, such as in the range of from about 0.1 μg to 3000 μg per kilo body weight, and especially in the range of from about 0.1 μg to 1000 μg per kilo body weight, preferably in the range of 5 μg to 500 μg, even more about 50 μg to about 200 μg administered via inhalation once or twice daily. Duration of dosing will typically range from 1 day to about 4 months, such as 2 days to about 3 months, for example in the range of 1-2 days to 2 months, such as in the range of 1-2 days to 1 month ([0105]-[0107]). In Example 1 the reference teaches that the inhaled GM-CSF treatment was also concomitantly treated with inhaled antibiotics.
Fiala '005 teaches a method for treating a bacterial infection or bacterial airway
colonization in a subject in need thereof which comprises administering to the subject
via pulmonary administration an effective amount of fosfomycin. The method is
particularly useful in treating a bacterial infection and/or a bacterial airway colonization
in a subject suffering from pulmonary disease with bacterial infection and/or lung colonization while minimizing the systemic adverse reactions and/or fosfomycin related organ toxicity associated with fosfomycin administration. Fosfomycin may be administered alone or in combination with one or more additional antibiotics ([0008]). Methods of pulmonary administration include spraying, lavage, inhalation, flushing or installation, using as fluid a physiologically acceptable composition in which fosfomycin have been dissolved. fosfomycin is applied into the trachea, the bronchi or the alveoli, whether by the instillation of a solution of fosfomycin, by applying fosfomycin in a powder form, or by allowing fosfomycin to reach the relevant part of the airway by inhalation of Fosfomycin as an aerosolized or nebulized solution or suspension or inhaled powder or gel, with or without added stabilizers or other excipients ([0016]). The concentrations for a solution comprising fosfomycin and/or functional homologues or variants of fosfomycin are in the range of 0.1 μg to 10000 μg active ingredient per ml solution. The suitable concentrations are often in the range of from 0.1 μg to 5000 μg per ml solution, such as in the range of from about 0.1 μg to 3000 μg per ml solution, and especially in the range of from about 0.1 μg to 1000 μg per ml solution, such as in the range of from about 0.1 μg to 250 μg per ml solution. A preferred concentration would be from about 0.1 to about 5.0 mg, preferably from about 0.3 mg to about 3.0 mg, such as from about 0.5 to about 1 .5 mg and especially in the range from 0.8 to 1.0 mg per ml solution ([0022]). The dose administered achieves a high local pulmonary fosfomycin concentration several fold above the minimal inhibitory concentration (MIC) of typically about 10 μg/ml for antibiotic-resistant bacteria and typically about 1 μg /ml for non-antibiotic resistant bacteria. Doses expected to provide an effective amount of fosfomycin are in the range of about 50 mg to 5000 mg, more preferably about 200 mg to about 4 g, yet more preferably about 400 mg to about 3.5 g, even more preferably about 500 mg to about 3 g, yet more preferably from about 600 mg to about 3.5 mg, preferably from about 1 to 2 g administered via inhalation, preferably via a nebulizer connected to a facemask or to an endotracheal tube or via bronchoalveolar lavage (BAL), one to three times daily. Fosfomycin may be administered from for example one to seven days a week, preferably from one to six days a week, more preferably from one to five days a week, yet more preferably from 2 to four days a week or even more preferably from two to three days a week. Duration of dosing will typically range from 1 day to about 4 months, such as 2 days to about 3 months, for example in the range of 1-2 days to 2 months, such as in the range of 1-2 days to 1 month ([0038]-[0040]).The preparations are administered in a manner compatible with the dosage formulation, and in such amount as will be therapeutically effective. The quantity to be administered depends on the subject to be treated, including, e.g. the weight and age of the subject, the disease to be treated and the stage of disease. Suitable dosage ranges are per kilo body weight expected to provide an effective amount of fosfomycin are of the order of 0.5 mg to 150 mg per kilo body weight, such as in the range of from about 0. 75 mg to 125 mg per kilo body weight, and especially in the range of from about 1 mg to 100 mg per kilo body weight, preferably in the range of 5 mg to 90 mg, for example in the range of 10 mg to 80 mg, such as in the range of from about 15 mg to 80 mg per kilo body weight, and preferably in the range of from about 25 mg to 75 mg per kilo body weight administered between one and seven times daily, such as between two and six times daily, for example between three and five times daily, preferably around three to four times daily ([0040]-[0041 ]).
The references do not explicitly mention mixing the GM-CSF and fosfomycin
even though they teach using the compounds for the same medicinal purpose and by
the same route of administration.
Morikawa et al. teaches that some antimicrobial agents modify the host immune
and inflammatory responses both in vivo and in vitro. Fosfomycin has immunomodulatory activity on human lymphocyte function. It suppressed the synthesis of granulocyte-macrophage colony-stimulating factor in a concentration-dependent manner. The data indicate that antibacterial agents may modify acute-phase inflammatory responses through their effects on cytokine synthesis by monocytes (abstract). As such, the reference raises the aspect that, in the method of use of Fiala'005, a consequence of the treatment would be a suppression of GM-CSF in the lung.
Heslet et al. teaches that the lungs have their own host defense system, based
on alveolar macrophages and systemic administration GM-CSF does not penetrate the
alveoli. Under normal circumstances, locally-produced GM-CSF receptors transform
resting macrophages into fully immunocompetent dendritic cells in the sealed-off
pulmonary compartment. In order to maintain the macrophage's important role in host
defense it is necessary to administer the drug exogenously in order to uphold the barrier
against exogenous and endogenous infections (abstract and fig. 2).
It would have been obvious for a person of ordinary skill in the art at the time that
the invention was filed to have combined the teachings of Fiala'217 and Fiala'005 and
treat bacterial lung infections with a reasonable expectation of success since both
compounds were successfully used for the same reasons and within the same dosages
and regimens of administration as claimed in the instant Application. The motivation to
do so is offered by the teachings of Morikawa and Heslet which underscore the need for
inhalable GM-CSF to circumvent the suppressing action of Fosfomycin upon alveolar
GM-CSF.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fiala K (U.S. Pub. No. 20100015217-Fiala'217) in view of Fiala K (U.S. Pub. No. 20100063005- Fiala'005) and in further view of Heslet et al., Morikawa et al. and Smith et al. (IFN-y enhances killing of methicillin-resistant Staphylococcus aureus by human monocytes more effectively than GM-CSF in the presence of daptomycin and other antibiotics, Cytokine 51, 274-277, 2010) (all cited by Applicant).
The claims adds the limitation that the method of treatment of the independent claim 1 further comprises one or more additional antibiotic or antimicrobial agent effective against Staphylococcus aureus, Pseudomonas aeruginosa, or Moraxella catarrhalis.
The teachings of Fiala K., Heslet et al., and Morikawa et al. were presented above and they are silent about this particular limitation. 
Smith et al. studies the effects of interferon- γ (IFN-γ) and GM-CSF on killing of
intracellular methicilin-resistant Staphylococcus aureus (MRSA) by human monocyte derived macrophages (MOM) in the presence of daptomycin (Oap), rifampin (Rif), gentamicin (Gen), and combinations of these drugs. MOM infected with MRSA were treated with Oap, Gen, or Rif singly or in combination, with or without cytokines. MOM were lysed and viable bacteria counted (abstract, Table 1 and fig.1 ). The reference underscores the superiority of using antibiotics with IFN-γ. Nevertheless, it does not discourage a skilled artisan, while using a treatment with GM-CSF and fosfomycin, to use the above mentioned antibiotics for treating Staphylococcus aureus infections. This conclusion is bolstered by other references that use antibiotics against Pseudomonas aeruginosa (Ren et al.- W02013173828- claim 9). Besides, Fosfomycin was known to be effective, as were other antibiotics like Tobramycin or Ciprofloxacin, against Staphylococcus aureus, Moraxella catarrhalis, multi drug resistant bacteria, and Pseudomonas aeruginosa (see Century T J, U.S. Pub. 20110223116- Table 1- cited by Applicant ). Based on these references that express the knowledge in the art, it would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have combined the teachings of Fiala'217 and Fiala'005 and treat bacterial lung infections with a reasonable expectation of success since GM-CSF, fosfomycin and specific antibiotics were used to treat infections of Staphylococcus aureus, Pseudomonas aeruginosa, or Moraxella catarrhalis. The compounds were successfully used for the same reasons and within the same dosages and regimens of administration as claimed in the instant Application. The motivation to do so is offered by the teachings of Morikawa and Heslet which underscore the need for inhalable GM-CSF to circumvent the suppressing action of Fosfomycin upon alveolar GM-CSF.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647